        Case 1:20-cv-04303-SLC Document 23 Filed 02/09/21 Page 1 of 2




                                 O S B O R N L A W, p.c.

                               43 West 43rd Street, Suite131
                               New York, New York 10036


DANIEL A. OSBORN                                                                TELEPHONE
LINDSAY M. TRUST                                                                212 - 725 - 9800

                                                                                FACSIMILE
                                                                                212 - 500 - 5115




                                     February 8, 2021


            VIA ECF

            Honorable Sarah L. Cave
            United States Magistrate Judge
            Daniel Patrick Moynihan
            United States Courthouse
            500 Pearl St.
            New York, NY 10007-1312

                           Re:    Bezerra v. Commissioner of Social Security,
                                  Civil Action No. 1:20-cv-04303-SLC

            Dear Judge Cave,

                    We write on behalf of plaintiff, Klebber A. Bezerra, and
            with the consent of the defendant to request a 30-day extension of
            time to file plaintiff’s motion for judgment on the pleadings.
            Plaintiff’s motion is currently due on February 8, 2021. Plaintiff
            respectfully requests an extension of time up to and including,
            March 10, 2021. This is plaintiff’s first request for an extension
            of time.

                   Subject to the approval of the Court, the parties propose the
            following amended briefing schedule:
                  Case 1:20-cv-04303-SLC Document 23 Filed 02/09/21 Page 2 of 2




                Honorable Sarah L. Cave
                February 8, 2021
                Page 2

                                   a. Plaintiff to serve his motion for judgment on the
                                      pleadings on or before March 10, 2021;
                                   b. Defendant to serve its response/cross-motion on or
                                      before May 10, 2021; and
                                   c. Plaintiff to serve his reply (if any) on or before May
                                      31, 2020.

                               Thank you for your consideration of this request.

Plaintiff's letter-motion requesting an extension of
the briefing schedule for Plaintiff's motion for
judgment on the pleadings (ECF No. 22) is GRANTED,           Respectfully submitted,
and the proposed schedule is ADOPTED.

The Clerk of Court is respectfully directed to close ECF     s/Daniel A. Osborn
No. 22.                                                      Daniel A. Osborn
                                                             OSBORN LAW, P.C.
SO-ORDERED 2/9/2021                                          43 West 43rd Street, Suite 131
                                                             New York, New York 10036
                                                             Telephone: 212-725-9800
                                                             Facsimile:    212-500-5115
                                                             dosborn@osbornlawpc.com




                cc: Mary Ellen Brennan, Esq. (by ECF)
